Slidell, C, J.
I concur with Judge Buchanan on the first point discussed in his opinion.
My impressions are against his views on the second point. The proceedings might have been held irregular on appeal. But I do not think the irregularities such as to authorize an action of nullity and set aside the sale. Moreover, there was laches on part of plaintiff, and no equitable reason is shown to disturb the sale, and the concurrence of the husband increases the equity in favor of the purchasers. 9 L. R. 79. 10 L. R. 573. 1 R. R. 523. 3 Ann. 646. 13 L. R. 431. 5 Ann. 255. 3 Ann. 664.